



EXHIBIT 10.6




AMENDMENT TO EMPLOYMENT AGREEMENT - MANI MOHINDRU


THIS AMENDMENT (the “Amendment”) is made as of March 7, 2017 between Curis,
Inc., a Delaware corporation (the “Company”), and Mani Mohindru, Ph.D. (the
“Employee”).


WHEREAS, Employee’s employment with the Company is subject to the terms and
conditions of an employment agreement currently in effect by and between
Employee and the Company, dated as of February 29, 2016 (the “Employment
Agreement”); and
WHEREAS, the Compensation Committee of the Company’s Board of Directors has
determined it appropriate to increase the severance that would be potentially
payable to the Employee in certain terminations of employment following a change
in control.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee and the Company hereby agree to amend
the Employment Agreement as follows:
1.Clause (iii) in Section 4(d)(ii) is revised by replacing “within ninety (90)
days following the initial existence of the condition” with “no later than 30
days following the last day of the cure period in clause (ii).”


2.Section 5(b) is revised by deleting the words “(or if the base salary was
reduced within 12 months following a Change in Control Event from the level in
effect immediately before the consummation of that event, the level before such
reduction).”


3.Section 5(c) is renumbered Section 5(d) and a new Section 5(c) is inserted to
read as follows:
In the event that, within 12 months following a Change in Control Event, the
Employee’s employment terminates as a result of a termination by the Employee
for Good Reason, or a termination by the Company or its successor without Cause,
in addition to the compensation and benefits described in Section 5(a), the
Employee shall receive, reduced by all applicable taxes and withholdings, (i)
the Employee’s then base salary (or if the base salary was reduced within 12
months following a Change in Control Event from the level in effect immediately
before the consummation of that event, the level before such reduction) paid
ratably over a period of 12 months in accordance with the Company’s then current
payroll policies and practices, (ii) an amount equal to the full target bonus
for the year of termination, and (iii) an amount equal to a portion of the same
year’s target bonus, pro-rated to reflect days elapsed from the beginning of the
bonus year to the date of termination over 365, with the payments in clauses
(ii) and (iii) to be made on or around the date of the first installment of the
payments under clause (i). If severance is due under the proceeding sentence,
the Company will also pay any difference between the COBRA premium and the
amount the Employee would otherwise be responsible for with respect to the
medical and dental coverage elected for a period of 12 months from the date of
such termination or as long as the Employee is eligible for and elects to be
covered by COBRA, whichever period is shorter. At the end of this period, the
Employee is eligible to continue coverage for the balance of the statutory
period under COBRA, provided that the Employee pays the COBRA premium.
Notwithstanding the foregoing, the Company may end the payment of premiums
earlier (but not the Employee’s eligibility for COBRA) if it





--------------------------------------------------------------------------------





reasonably determines that applicable laws or regulations are reasonably likely
to cause the payment of these premiums to trigger taxes or penalties on the
Company or other participants or, to the extent the Employee would be taxed on
more than the amount of the premiums, to the Employee. The benefits provided
under this Section 5(c) shall be in lieu of any benefits to which the Employee
would have otherwise been entitled pursuant to Section 5(b) of this Agreement.
4.Section 5(e), as renumbered, is revised to say “The benefits provided for the
Employee under this Agreement shall be the sole payments and benefits for which
the Employee shall be eligible at the conclusion of her employment with the
Company for any reason (other than as provided under the terms of any equity
compensation plans or awards) and shall supersede any and all prior agreements
or arrangements for post-termination severance.”


5.Except as specifically amended herein, the Employment Agreement shall remain
in full force and effect in accordance with its terms.




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


Mani Mohindru, Ph.D. (“Employee”)    Curis, Inc. (the “Company”):




/s/ Mani Mohindru, Ph.D.             /s/ Ali Fattaey, Ph.D.            
Name: Ali Fattaey, Ph.D.
Title:    President and CEO





